NOT RECOMMENDED FOR PUBLICATION
                               File Name: 17a0184n.06

                                         No. 16-3751


                         UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT

GURPREET SINGH,                                        )
                                                                                 FILED
                                                                           Mar 24, 2017
                                                       )
       Petitioner,                                     )               DEBORAH S. HUNT, Clerk
v.                                                     )
                                                       )      ON PETITION FOR REVIEW
JEFF B. SESSIONS, Attorney General of the United       )      FROM THE UNITED STATES
States,                                                )      BOARD OF IMMIGRATION
                                                       )      APPEALS
       Respondent.                                     )
                                                       )
                                                       )

BEFORE: BOGGS, BATCHELDER, and WHITE, Circuit Judges.

       HELENE N. WHITE, Circuit Judge. Gurpreet Singh is a native and citizen of India.

After entering the United States in 2013, he was interviewed by an asylum officer, paroled, and

charged with inadmissibility. An Immigration Judge (IJ) denied Singh’s application for asylum,

for withholding of removal, and for protection under the Convention Against Torture (CAT), and

ordered his removal. The Board of Immigration Appeals (BIA) dismissed Singh’s appeal. Singh

now seeks review of the BIA order dismissing his appeal. For the reasons below, Singh’s

petition for review is DENIED.

                                   I. Factual Background

       Singh is from Punjab, India, and is a member of the Sikh faith. He is 25 years old and

joined the Shiromani Akali Dal Amritsar Party (Akali Dal), a Sikh nationalist party, when he was

19 or 20 years old.    Singh’s political activities, which consisted mostly of postering and

promoting rally attendance, resulted in trouble with members of the rival Badal Party. In
No. 16-3751, Singh v. Sessions
 

December 2011, after Singh put up posters for Akali Dal, five or six members of the Badal Party

confronted him and a companion while the pair traveled through Qadian, a city near Singh’s

village of Nathpur. They warned Singh to leave Akali Dal and join the Badal Party. His

attackers pushed him to the ground and struck him on his back, arms, and legs, including with

what resembled a baseball bat. Singh’s companion escaped at some point during the attack and

has since left Punjab. The attackers fled when Akali Dal members came to Singh’s rescue.

Singh went to the hospital following the attack, and afterward tried to report the attack to local

police. The police officers Singh spoke to refused to take his complaint, suggesting that they

would lose their jobs if they investigated the Badal Party.

       In March 2012, while Singh shopped for clothes in Qadian, his attackers struck again. A

man grabbed Singh and dragged him out of the store into the street where more attackers joined

and beat him with their belts. Two of the attackers hit him with cricket bats. Singh recognized

the attackers as the same Badal Party members who had attacked him a few months earlier in

December. This time, the attackers said they would kill him. Singh escaped to a nearby store

after a shopkeeper and others came to his rescue.

       After each of the attacks, Singh went to the hospital for what he conceded were

“superficial injuries.” A.R. 167. According to a letter from the hospital submitted in support of

his application, it treated Singh on two occasions. The hospital first admitted Singh after the

December 2011 attack with “multiple injuries including abrasions, lacerations and soft tissue

injuries on arms, legs and back[.]” A.R. 373. After the March 2012 incident, Singh was

admitted to the hospital with “soft tissue injuries [along with] swelling and bruises on head, legs

and back.” Id. The hospital’s letter did not identify what caused Singh’s injuries.




                                                 2
 
No. 16-3751, Singh v. Sessions
 

       After the second attack, Singh traveled to Delhi. Afraid to venture out in public, he

stayed in his hotel room because he feared that a member of the Badal Party or an allied party

might inform the Badal Party members in Punjab of his location. Despite his fears, no one

threatened or harmed Singh during his time in Delhi. Singh spent about one month in Delhi and

left for Dubai in May 2012. He traveled to Guatemala and Mexico before entering the United

States in March 2013. In his credible-fear interview, the asylum officer determined Singh’s

claims “could be found credible in a full asylum or withholding of removal hearing.” A.R. 420.

He was paroled and the Department of Homeland Security (DHS) charged him with

inadmissibility under 8 U.S.C. § 1182(a)(7)(A)(i)(I) (lack of valid entry document).            He

conceded removability and filed applications for asylum, withholding of removal, and protection

under the CAT.

                                       II. The IJ Decision

       After a hearing, the IJ found that Singh’s testimony and corroboration did not establish

past persecution. Singh’s corroborating evidence included a letter from the hospital that treated

him after the attacks and a letter from the president of Akali Dal. The IJ found that the hospital’s

letter detailing Singh’s injuries did not establish past persecution because it did not identify the

cause of those injuries. The party president’s letter did not detail the specific attacks against

Singh but instead discussed generally the status of Sikhs in India and suggested Singh would be

subject to false accusations of criminal conduct by police, fears not asserted by Singh himself.

An affidavit from Singh’s father discussing the attacks was not considered to corroborate past

persecution because it was submitted after Singh’s hearing and was admitted “only as it relates to

[Singh’s] ability to relocate within India.” A.R. 65.




                                                 3
 
No. 16-3751, Singh v. Sessions
 

       The IJ found that Singh did not establish past persecution because he failed to corroborate

his claim with reasonably available evidence, including affidavits from his parents, or letters

from Akali Dal members or other witnesses describing the attacks.

       The IJ also found that Singh did not establish a well-founded fear of future persecution.

First, he did not provide sufficient evidence to show that the men who attacked him were still

looking for him. Singh testified that the shopkeeper who witnessed the March 2012 attack told

his parents that his attackers were still looking for him, but he provided no affidavits from his

parents or the shopkeeper to support this claim. Second, a report Singh submitted as country-

conditions evidence did not support his claim that he had a well-founded fear of persecution at

the hands of Badal Party members. The report mentions instances of harassment, violence, and

force used by the Badal Party against political rivals. These generalities, the IJ noted, “do[] not

provide any detail” to support an objectively or subjectively reasonable claim of a well-founded

fear of persecution. A.R. 66–67.

       The IJ found that Singh failed to demonstrate he could not avoid persecution by moving

to a different part of India.      Although Singh argued that it would be “unreasonable and

impossible” for him to relocate within India, the DHS submitted a report in rebuttal stating that

there are no legal restrictions on Sikhs relocating within India. A.R. 394. The report also noted

that, although some high-profile Sikh nationalists are at risk, people like Singh, who simply

favor an independent Sikh state, are not targets.

       Singh did not show that the Badal Party, whose influence is limited mostly to Punjab,

would persecute him if he moved to another part of the country. Singh contended that if he

attended temple in a new part of the country, news of his location would reach his hometown.

Singh also expressed concern that word of his continued involvement with Akali Dal would get



                                                    4
 
No. 16-3751, Singh v. Sessions
 

back to his attackers. In an affidavit, Singh’s father also expressed the view that Badal Party

members would learn of his son’s location and pursue Singh if he attended temple elsewhere in

India. The IJ held that these were “speculative assertions” that did not meet Singh’s burden of

showing he would be unable to relocate within India. A.R. 68.

       The IJ denied Singh’s asylum application because he did not demonstrate that he had

suffered past persecution, that he had a well-founded fear of future persecution, or that relocation

to another part of India would be unreasonable.

       The IJ also denied Singh’s application for withholding of removal. To succeed on a

claim for withholding of removal, an applicant must demonstrate a “clear probability” of

persecution if removed to his native country. Mohammed v. Keisler, 507 F.3d 369, 372 (6th Cir.

2007). The “clear probability” standard is higher than the “well-founded fear” burden for

asylum claims. Mikhailevitch v. INS, 146 F.3d 384, 391 (6th Cir. 1998). Because the IJ found

that Singh did not meet the “well-founded fear” standard, he could not meet the more stringent

“clear probability” standard. The IJ also denied his application for protection under the CAT

because it found Singh did not show he would be subject to torture if he returned to India.

                                     III. The BIA Decision

       The BIA affirmed the IJ’s finding that the mistreatment Singh suffered did not constitute

past persecution. The BIA also held that the IJ did not err by requiring corroborating evidence of

past persecution, noting that when an IJ determines corroborating evidence is required, the

applicant must provide that evidence unless he shows he does not have it or “cannot reasonably

obtain” it. 8 U.S.C. § 1229a(c)(4)(B). It further found that Singh did not establish a well-

founded fear of persecution by local or central police, the men who attacked him, or other

members of the Badal Party if he were to relocate within India, which he could safely do. The



                                                  5
 
No. 16-3751, Singh v. Sessions
 

BIA found that because Singh could not meet the “lower statutory burden of proof required for

asylum, it follows that he cannot satisfy the clear probability standard of eligibility for

withholding of removal.” A.R. 6. The BIA also affirmed the IJ’s decision that the facts do not

support protection under the CAT.

                                        IV. Discussion

                                                A

       The petition for review raises five issues. First, Singh contends he introduced sufficient

evidence to show past persecution. Second, he argues that the corroborating evidence the IJ

required was not “reasonably available.” Third, he asserts he has a well-founded fear of future

persecution. Fourth, he argues it is not reasonable for him to relocate. Fifth, he claims that the

BIA erred in denying his applications for withholding of removal and protection under the CAT.

       This court reviews legal conclusions de novo, but with “deference to the BIA’s

reasonable interpretation of the statutes and regulations.” Karimijanaki v. Holder, 579 F.3d 710,

714 (6th Cir. 2009) (quoting Lin v. Holder, 565 F.3d 971, 976 (6th Cir. 2009)). When the BIA

issues a reasoned decision rather than summarily affirming the IJ’s decision, we review

both. Id. The court reviews factual findings for substantial evidence. Slyusar v. Holder, 740
F.3d 1068, 1072 (6th Cir. 2014). This is a deferential standard and the BIA’s decision will be

upheld so long as it is “supported by reasonable, substantial, and probative evidence on the

record considered as a whole.” Marku v. Ashcroft, 380 F.3d 982, 986 (6th Cir. 2004) (citation

omitted). Administrative factual findings are “conclusive unless any reasonable adjudicator

would be compelled to conclude to the contrary.” 8 U.S.C. § 1252(b)(4)(B) (emphasis added).




                                                6
 
No. 16-3751, Singh v. Sessions
 

                                                 B

        Singh’s fourth issue is dispositive. Even if Singh could establish past persecution, he

cannot show that the determination that he can safely and reasonably relocate is unsupported.

       We have held that “an applicant cannot rely on speculative conclusions or mere

assertions of fear of possible persecution, but instead must offer reasonably specific information

showing a real threat of individual persecution.” Ndrecaj v. Mukasey, 522 F.3d 667, 676 (6th

Cir. 2008) (citation omitted).

       Singh offered his own testimony and the letter from the president of Akali Dal to

demonstrate he feared future prosecution. According to Singh’s testimony and his father’s

relocation affidavit, Singh’s attackers were still looking for him and would kill him if he returned

to Punjab. Yet, an applicant does not have a “well-founded fear of persecution” if he can avoid

persecution by moving to another part of the country. 8 C.F.R. § 1208.13(b)(2)(ii). An applicant

has the burden of demonstrating that relocation is unreasonable. Id. § 1208.13(a).

       The IJ found that Singh could reasonably relocate to another part of India and that he did

not demonstrate that relocation would be unreasonable. According to his father’s affidavit, there

are Badal Party members throughout India who could find Singh and report his whereabouts to

his original attackers. Singh argues his Sikh attire and attendance at Sikh temples would also

make him readily identifiable in any part of India. But as the DHS country-conditions report

indicated, Sikhs can safely relocate and practice their religion within India; this includes low-

profile Sikh nationalists such as Singh, unless they are of interest to central police authorities

(which Singh does not claim). Singh does not establish that his five or six attackers have the

inclination or the ability to track him down if he relocated to another part of India, nor that his




                                                 7
 
No. 16-3751, Singh v. Sessions
 

political activity would make him a target for persecution. Singh has not met his burden of

showing that relocation is unreasonable.

                                                    C

        As to the petition’s last issue for review, the BIA did not err in affirming the IJ’s decision

denying Singh’s applications for withholding of removal and protection under the CAT. To be

entitled to withholding of removal, Singh must show that there is a “clear probability of

persecution” if he is removed to his native country. See 8 U.S.C. § 1231(b)(3)(A). This more-

likely-than-not standard is more stringent than the “well-founded fear” standard applicable to

asylum claims. See Mikhailevitch, 146 F.3d at 391. Because Singh failed to meet the well-

founded-fear standard, it follows that he has not met the clear-probability standard.

        An alien may not be removed to his native country if he establishes that it is more likely

than not that he will be tortured there. 8 C.F.R. § 1208.16(c)(2). “Although aliens need not

demonstrate any of the five statutory grounds for asylum or withholding-of-removal eligibility

for a CAT claim, the proof required to demonstrate that torture is more likely than not is more

stringent than the proof required to demonstrate that persecution is more likely than not.” Singh

v. Yates, Nos. 15-4332/16-3585, 2017 WL 385779, at *2 n.3 (6th Cir. Jan. 26, 2017) (emphases

in original) (citing Berri v. Gonzales, 468 F.3d 390, 397–98 (6th Cir. 2006)). Because Singh has

failed to establish persecution, however, he has also failed to establish that he would be subject

to torture. Cf. Shkulaku-Purballori v. Mukasey, 514 F.3d 499, 501, 503 (6th Cir. 2007) (multiple

beatings insufficient to rise to the level of torture).

                                                   IV

        For the foregoing reasons, Singh’s petition for review is DENIED.




                                                    8